Exhibit 10.10

 

LOGO [g650337g98a17.jpg]

February 25, 2011

Mr. Jeffrey L. Darby

101 Thatcher Court

North Wales, PA 19454

Re: Revised Letter: Sr. Vice President- Sales

Dear Jeff,

On behalf of Dorman Products, Inc. it is with great pleasure that I extend this
promotional opportunity to you. Please know that this opportunity is contingent
upon your execution of the enclosed non-competition and confidentiality
agreement. As previously discussed, below are the significant aspects of the
offer.

 

  1. Title

 

       Your official title will be Sr. Vice President- Sales. As Sr. Vice
President-Sales, our employment is “at will”. This is the same relationship that
all employees have with the Company.

 

  2. Reporting Relationship

 

       You will report directly to Matt Barton, Co-President.

 

  3. Compensation

 

       Your salary will be $9423.08 bi-weekly ($245,000.00 on an annual basis).
By accepting your expanded role as Sr. Vice President- Sales, you can confirm
and ratify the Agreement relating to Non- Competition and Confidentiality of
Company or Customer Information dated November 2, 1998, as amended on
September 18, 2006 (your “Non-Compete Agreement”).

 

  4. Benefits

 

       Will continue uninterrupted during the course of your employment in
accordance with and subject to Company policy.

 

  5. Bonus

 

       Your annual bonus will be based upon the Company’s consolidated pre-tax
income before executive and senior vice president bonus expense and before
unusual items (“Adjusted Pre-tax Income”). Your bonus will be computed by
multiplying your then current annual base salary by the Annual Bonus

NEW PRODUCTS. NEW SOLUTIONS. NEW OPPORTUNITIES.

 

3400 East Walnut Street • Colmar, PA 18915-1800 • Phone: 215-997-1800 • Fax:
215-997-8577



--------------------------------------------------------------------------------

 

LOGO [g650337g98a17.jpg]

Mr. Jeffrey L. Darby

(Cont’d)

 

       Percentage with a maximum payout of 100% of your then-current base
salary. The Annual Bonus Percentage is equal to two times the percentage growth
in Adjusted Pre-tax Income for the applicable year. For purposes of your bonus
calculations, “unusual items” include all non-recurring items general excluded
from Earnings Per Share and EBITDA by institutional investors or analysts when
evaluating the Company’s performance, such as one-time gains from asset sales,
litigations charges or recoveries and restructuring charges, but including
normal provisions for slow moving and obsolete inventory and accounts
receivable. Your bonus will be paid during the course of your employment in
accordance with and subject to Company policy.

 

  6. Restricted Stock

 

       The Company will grant you, in accordance with and subject to the terms
of the Company’s 2008 Stock Option and Stock Incentive Plan, 5,000 shares of
restricted stock to vest at a rate of 20% over 5 years beginning on the first
anniversary of the date of the grant.

 

  7. Separation Agreement

 

       Should Dorman Products terminate your employment for reasons outside your
control, we agree to pay you, on a monthly basis, the equivalent of 50% of your
then current base pay for a 12 month period of time. For the avoidance of doubt,
termination for events “outside your control” would include termination
resulting from business down-turn or other circumstances unrelated to your
performance or conduct. Events not “outside your control”, however, would
include poor job performance or your failure to comply with Company’s
directives, policies and procedures.

 

       Dorman Products may, upon written notice to you, release you from your
non-compete obligation under Section 4 of your Non-Compete Agreement in which
case the post-termination monthly pay set forth in this paragraph 4 will cease

 

  8. Start Date

 

       Your official start date will be on February 14, 2011

NEW PRODUCTS. NEW SOLUTIONS. NEW OPPORTUNITIES.

 

3400 East Walnut Street • Colmar, PA 18915-1800 • Phone: 215-997-1800 • Fax:
215-997-8577



--------------------------------------------------------------------------------

 

LOGO [g650337g98a17.jpg]

Mr. Jeffrey L. Darby

(Cont’d)

 

  9. Confidentiality

 

       You will not disclose the contents of Sections 3 through 6 of this
letter, either directly or indirectly, to any other employee agent, or
representative of Dorman Products without the expressed written permission of
our immediate manager.

Jeff, we want to congratulate you on the contributions you have made to Dorman
Products and wish you continued success in your career with our organization.

Sincerely,

/s/Penny C. Boyer

Penny C. Boyer

Vice President

Human Resources

Enclosures

NEW PRODUCTS. NEW SOLUTIONS. NEW OPPORTUNITIES.

 

3400 East Walnut Street • Colmar, PA 18915-1800 • Phone: 215-997-1800 • Fax:
215-997-8577